WEINFELD, District Judge.
Motion for permission to -serve an amended complaint as proposed is granted. Rule 15(a) of the Federal Rules of Civil Procedure, 28 U.S.C.A. provides that such leave shall be freely given when justice so requires.
Plaintiff moved promptly to eliminate its prayer for injunctive relief and an accounting when it discovered during the taking of the defendant’s deposition that the alleged infringing program was on a sustaining basis and that the defendant did not gain *195profits therefrom. It is no sufficient objection to the amendment that its purpose is to secure a jury trial. Certainly defendant’s rights are not prejudiced by the granting of this motion. Pallant v. Sinatra, D.C., 7 F.R.D. 293; Fischer & Porter Co. v. Brooks Rotameter Co., D.C., 86 F.Supp. 502; Lieberman v. Merkin, D.C., 2 F.R.D. 315.
Settle order.